Title: From Thomas Jefferson to Samuel Smith, 4 May 1806
From: Jefferson, Thomas
To: Smith, Samuel


                        
                            Dear Sir
                     
                            Washington May. 4. 06.
                        
                        I recieved your favor covering some papers from Genl. Wilkinson. I have repented but of one appointment there,
                            that of Lucas, whose temper I see overrules every good quality & every qualification he has. not a single fact has
                            appeared which occasions me to doubt that I could have made a fitter appointment than Genl. Wilkinson. one qualm of
                            principle I acknowledge I do feel, I mean the union of the civil & military authority. you remember that when I came
                            into office, while we were lodging together at Conrad’s he was pressed on me to be made Governor of the Misipi territory;
                            & that I refused it on that very principle. when therefore the H. of R. took that ground, I was not insensible to it’s
                            having some weight. but in the appointment to Louisiana I did not think myself departing from my principle, because I
                            considered it not as a civil government, but merely a military station. the legislature had sanctioned that idea by the
                            establishment of the office of Commandant in which were compleatly blended the civil & military powers. it seemed
                            therefore that the Governor should be in suit with them. I observed too that the H. of R. on the very day they passed the
                            stricture on this union of authorities, passed a bill making the Govr. of Michigan Commander of the regular troops which
                            should at any time be within his government. however, on the subject of Genl. Wilkinson nothing is in contemplation at
                            this time. we shall see what turn things take at home & abroad in the course of the summer.—Monroe has had a 2d
                            conversation with mr Fox which gives us hopes that we shall have an amicable arrangement with that government. Accept my
                            friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    